Citation Nr: 1141121	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  03-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a back injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for inadequate personality with insomnia. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for ulcers. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to January 1968 and from November 1974 to February 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2002, January 2004, and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2003 and March 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  Transcripts of those hearings are of record.  

In a June 2006 decision, the Board, in part, reopened the previously denied claim for service connection for headaches and remanded the remainder of the claims for further development.  

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

Although the issue involving the psychiatric disorder was previously limited to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The decision herein dismisses the claim to reopen the claim for service connection for inadequate personality with insomnia.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the April 26, 2011, Board hearing, the Veteran requested that his appeal with respect to the claim to reopen the previously denied claim for service connection for inadequate personality with insomnia be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claim to reopen the previously denied claim for service connection for inadequate personality with insomnia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the April 26, 2011, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claim to reopen the previously denied claim for service connection for inadequate personality with insomnia.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

The appeal with respect to the claim to reopen the previously denied claim for service connection for inadequate personality with insomnia is dismissed.


REMAND

In the remand portion of the June 2006 decision, the Board requested that the RO adjudicate the intertwined claims of clear and unmistakable error (CUE) in the denials of service connection for residuals of a back injury in 1978, headaches in 1993, and ulcers in 1996.  Accordingly, the RO adjudicated the claims in an April 2009 rating decision.  In March 2010, the Veteran filed a notice of disagreement to each issue in that rating decision.  However, the RO did not issue a statement of the case (SOC).  Thus, the Board is required to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claim for service connection for PTSD, remand is required to obtain a medical nexus opinion.  The record now contains verification of two in-service stressors, that of an attack on the 504th military police station with grenades and satchel charges and an Air Force officer being injured by a booby trap, both near Phan Rang Air Base.  Although the record contains VA and private medical records indicating a diagnosis of PTSD related to the Veteran's experiences in Vietnam generally, there is no medical evidence linking his current symptoms with a specific stressor.  Thus, the RO should afford the Veteran a VA examination to determine whether his current PTSD is related to a verified stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an SOC on the issues of whether there was CUE in a May 1978 rating decision that denied service connection for a back injury, whether there was CUE in a March 1993 rating decision that denied service connection for migraine headaches, and whether there was CUE in a February 1996 rating decision that denied service connection for ulcers.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue(s) should be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of his current psychiatric disorders.  The claims file should be reviewed and all indicated studies should be conducted.

The examiner should be advised that the following stressors have been verified: an attack on the 504th military police station with grenades and satchel charges and an Air Force officer being injured by a booby trap, both near Phan Rang Air Base.  

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor(s) underlying that diagnosis; and should provide an opinion answering the following questions: (1) is(are) the claimed stressor(s) adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor(s)? 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

The rationale for all opinions expressed should be provided.  

3.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


